

Exhibit 10.8
CONSULTING AGREEMENT
 
THIS AGREEMENT, dated May 31, 2013, replaces the previous agreement dated
January 14, 2013.
 
THIS AGREEMENT is between CARDINAL ENERGY GROUP, INC., a corporation organized
under laws of the State of Nevada, whose address is 4336 Montgomery Ave.,
Bethesda, Maryland, 20814 (hereinafter referred to as the "Company"); and
ATLANTA CAPITAL PARTNERS, LLC a corporation organized under laws of the State of
Georgia, located at 507 North Little Victoria Road, Woodstock, Georgia 30189
(hereinafter referred to as the "Consultant").
 
WHEREAS, the Consultant is in the business of assisting public companies in
financial advisory, strategic business planning, and investor and public
relations services designed to make the investing public knowledgeable about the
benefits of stock ownership in the Company; and
 
WHEREAS, the Consultant may, during the period of time covered by this
Agreement, present to the Company one or more plans of  public and investor
relations to utilize other business entities to achieve the Company's goals of
making the investing public knowledgeable about the benefits of stock ownership
in the Company; and
 
WHEREAS,
the  Company  recognizes  that  the  Consultant  is  not  in  the  business  of  stock
brokerage, investment advice, activities which require registration under either
the Securities Act of 1933 (hereinafter the "Act")  or the Securities and
Exchange Act of 1934 (hereinafter the "Exchange Act"), underwriting, banking, is
not an insurance Company, nor does it offer services to the Company which may
require regulation under federal or state securities laws; and
 
WHEREAS, the parties agree, after having a complete understanding of the
services desired and the services to be provided, that the Company desires to
retain Consultant to provide such assistance through its services for  the
Company, and the Consultant is willing to provide such services to the Company;
 
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the receipt and sufficiency of which is hereby acknowledged, the parties
agree as follows:
 
1.           Duties and Involvement.
 
The Company hereby engages Consultant to provide one or more plans, and for
coordination in executing the agreed-upon plan, for using various business
services as agreed by both parties.  The plans may include, but not by way of
limitation, the following services: consulting with the Company's management
concerning marketing surveys, investor accreditation, availability to expand
investor base, investor support, strategic business planning, broker relations,
attendance at conventions and trade shows, consulting of mergers with companies,
review and assistance in updating a business plan, review and advise on the
capital structure for the Company, propose legal counsel, assist in the
development of an acquisition profile and structure, recommend financing
alternatives and sources, and consult on corporate finance and/or investment
banking issues. The agreement is limited to the United States.
 
2.           Relationship Among the Parties.
 
Consultant acknowledges that it is not an officer, director or agent of the
Company, it is not, and will not, be responsible for any management decisions on
behalf of the Company, and may not commit the Company to any action.  The
Company represents that the consultant does not have, through stock ownership or
otherwise, the  power neither to control the Company, nor to exercise any
dominating influences over its management.
 
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
Consultant understands and acknowledges that this Agreement shall not create or
imply any agency relationship among the parties, and Consultant will not commit
the Company in any manner except when a commitment has been specifically
authorized in writing by the Company.  The Company and the Consultant agree that
the relationship among the parties shall be that of independent contractor.
 
3.           Effective Date, Term and Termination.
 
This Agreement shall be effective on May 31, 2013 and will continue until
September 1, 2013. This three-month Agreement can be modified only if mutually
agreeable and in writing. This Agreement may be terminated prior to the
expiration of the term set forth herein as follows:
 
A.           Upon the bankruptcy or liquidation of the other party; whether
voluntary or involuntary;
 
B.           Upon the other party taking the benefit of any insolvency law;
and/or
 
C.           Upon the other party having or applying for a receiver appointed
for either party.
 
       
D.
In the event the Company fails or refuses to cooperate with Consultant,
Consultant shall have the right to terminate any further performance under this
Agreement.

 
4.           Option to Renew and Extend.
 
Company may renew this Agreement on the same terms by providing written notice
to Consultant at any time prior to the expiration hereof.
 
5.           Compensation and Payment of Expenses.
 
The Company agrees to pay Consultant the total sum of One Thousand Five Hundred
dollars ($1,500.00) and ten thousand (10,000) shares of Cardinal Energy Group,
Inc. (CEGX) stock registered under recent S-1 filing as total and complete
consideration for the services to be provided by the Consultant
to  the  Company.  The  certificate  will  be  issued  upon  signing  of  the  contract,
or  upon completion of the S-1 filing.
 
If for any reason, the Company determines that it shall not proceed to utilize
the services of Consultant, the fee shall continue to be deemed earned by
Consultant and remain non-refundable.
 
Company shall have no other obligation to Consultant for payment, excepting the
obligation for additional compensation as contained herein.
 
In the event that the Company extends this Consulting Agreement for more than
three months from the date of execution, the Consultant will be entitled to
additional compensation
 
Company agrees to  pay for all  costs and  expenses incurred associated  with
its employees' working with the Consultant and its representatives, including
lodging, meals, and travel as necessary. All other expenses for the fulfillment
of this Agreement shall be borne by the Consultant, and by third parties engaged
by it in connection with the performance of the financial and public relations
services provided for herein.
 
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
    6.           Services Not Exclusive.
 
Consultant  shall  devote  such  of  its  time  and  effort  necessary  to  the  discharge  of  its  duties
hereunder.  The Company acknowledges that Consultant is engaged in other
business activities, and that it will continue such activities during the term
of this Agreement.   Consultant shall not be restricted from engaging in other
business activities during the term of this Agreement.
 
7.           Confidentiality.
 
Consultant  acknowledges   that  it  may  have  access  to  confidential   information  regarding  the
Company and its business.   Consultant agrees that it will not, during or
subsequent to the term of this Agreement, divulge, furnish or make accessible to
any person (other than with the written permission of the Company) any knowledge
or information or plans of the Company with respect to the Company or its
business, including, but not by way of limitation, the products of the Company,
whether in the concept or development stage, or being marketed  by the Company
on the effective date of this Agreement or during the term hereof.
 
8.           Covenant Not to Compete.
 
During the term of this Agreement,  Consultant  warrants,  represents  and
agrees  that  it will not directly participate  in the information
developed  for and by the Company, and will not compete directly with the
Company in the Company's primary industry or related fields.
 
9.           Indemnification.
 
Company agrees to indemnify and hold harmless the Consultant and its respective
agents and employees, against any losses, claims, damages or liabilities, joint
or several, to which either party, or any such other  person,  may
become  subject,  insofar as such  losses, claims, damages or liabilities (or
actions, suits or proceedings  in respect thereof) arise out of or are based
upon any untrue statement  or alleged untrue statement of any material fact
contained in the registration statement, any preliminary prospectus, the
prospectus, or any amendment or supplement thereto; or arise out of or are based
upon the omission  or alleged  omission to state  therein  a material fact
required to be stated  therein, or necessary to make the statements therein not
misleading; and will reimburse the Consultant, or any such other person,
for  any  legal  or  other  expenses  reasonably  incurred  by
the  Consultant,  or any  such  other  person,  in
connection  with  investigation  or defending  any  such  loss,
claim,  damage,  liability,  or  action,  suit  or proceeding.
 
11.           Miscellaneous Provisions
 
Section a                       Time.  Time is of the essence of this Agreement.
 
Section b                       Presumption.   This Agreement or any section
thereof shall not be construed  against any party due to the fact that said
Agreement or any section thereof was drafted by said party.
 
Section c                      Computation  of Time.  In computing any period of
time pursuant to this Agreement, the day of the act, event or default from which
the designated period of time begins to run shall be included, unless it is a
Saturday, Sunday or a legal holiday, in which event the period shall begin to
run on the next day which is not a Saturday, Sunday or a legal holiday, in which
event the period shall run until the end of the next day thereafter which is not
a Saturday, Sunday or legal holiday.
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
        Section d                       Titles and Captions.  All article,
section and paragraph titles or captions contained in this Agreement are for
convenience only and shall not be deemed part of the context nor affect the
interpretation of this Agreement.
 
Section e                      Pronouns and Plurals.  All pronouns and any
variations thereof shall be deemed to refer to the masculine, feminine, neuter,
singular or plural as the identity of the Person or Persons may require.
 
Section f        Further Action.  The parties hereto shall execute and deliver
all documents, provide all information and take or forbear from all such action
as may be necessary or appropriate to achieve the purposes of this Agreement.
 
Section g                      Good Faith. Cooperation and Due Diligence.  The
parties hereto covenant, warrant and represent to each other good faith,
complete cooperation, due diligence and honesty in fact in the performance of
all obligations of the parties pursuant to this Agreement. All promises and
covenants are mutual and dependent.
 
Section h                      Savings Clause.  If any provision of this
Agreement, or the application of such provision to any person or circumstance,
shall be held invalid, the remainder of this Agreement, or the application of
such provision to persons or circumstances other than those as to which it is
held invalid, shall not be affected thereby.
 
Section i                      Assignment.   This Agreement may not be assigned
by either party hereto without the written consent of the other, but shall be
binding upon the successors of the parties.
 
Section j                      Arbitration.
 
i.           Any controversy or claim arising out of or relating to this
contract, or the breach
thereof,  shall  be  settled  by  arbitration  administered  by  the  American  Arbitration  Association  in
accordance with its Commercial Arbitration Rules including the Emergency Interim
Relief Procedures, and judgment on the award rendered by a single arbitrator may
be entered in any court having jurisdiction thereof.
 
ii.           Any provisional remedy, which would be available from a court of
law, shall be available to the parties to this Agreement from the Arbitrator
pending arbitration.
 
iii.           The situs of the arbitration shall be Dade County, Florida.
 
iv.           In the event that a dispute results in arbitration, the parties
agree that the prevailing party shall be entitled to reasonable attorney's fees
to be fixed by the arbitrator.
 
Section k                      Notices.   All notices required or permitted to
be given under this Agreement shall be given in writing and shall be delivered,
either personally or by express delivery service, to the party to be
notified.  Notice to each party shall be deemed to have been duly given upon
delivery, personally or by courier (such as Federal Express or similar express
delivery service), addressed to the attention of the officer at the address set
forth heretofore, or to such other officer or addresses as either party may
designate, upon at least ten (10) days' written notice, to the other party.
 
Section l                       Governing law.  The Agreement shall be construed
by and enforced in accordance with the laws of the State of North Carolina.
 
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
Section m                      Entire agreement.   This Agreement contains the
entire  understanding and agreement among the parties. There are no other
agreements, conditions or representations, oral or written, express or implied,
with regard thereto. This Agreement may be amended only in writing signed by all
parties.
 
Section n                       Waiver.  A delay or failure by any party to
exercise a right under this Agreement, or a partial or single exercise of that
right, shall not constitute a waiver of that or any other right.
 
Section o                      Counterparts. This Agreement may be executed in
duplicate counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same Agreement. In the event that
the document is signed by one party and faxed to another the parties agree that
a faxed signature shall be binding upon the parties to this agreement as though
the signature was an original.
 
Section p                       Successors.   The provisions of this Agreement
shall be binding upon all parties, their successors and assigns.
 
Section q            Counsel.  The parties expressly acknowledge that each has
been advised to seek separate counsel for advice in this matter and has been
given a reasonable opportunity to do so.
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement to be effective as of the day and year provided herein.
 

 
CONSULTANT:  ALTANTA CAPITAL PARTNERS, LLC
       
BY:
DAVID L. KUGELMAN
   
David L. Kugelman
       
COMPANY:  CARDINAL ENERGY GROUP, INC.
       
BY:
TIMOTHY W. CRAWFORD
   
Timothy W. Crawford, CEO

 

 
- 5 -

--------------------------------------------------------------------------------

 

OTC STOCK REVIEW LOGO
 
 
 PROPOSAL
MAY 31, 2013
   
TO:
Cardinal Energy Group, Inc.
Mr. John May
2665 Fairfax Drive, Suite 103
Dublin, OH 43017
FOR:
Investor  Relations Consulting
90-Day Term
 

 
DESCRIPTION
AMOUNT
OTC Stock Review Investor Relations Package.
 
$1,500.00 and 10,000.00 shares of CEGX stock registered under recent S-1 filing
 
Corporate Profile and web presence on otcstockreview.com for Cardinal Energy
Group,Inc. (CEGX).
 
Investment opinion issued via GlobeNewsWire for Cardinal Energy Group,Inc.
(CEGX).
 
Distribute Corporate Profile to our proprietary databases of otcstockreview.com
subscribers.
 
Inclusion in the OTC Stock Review bi-monthly printed newsletter  distributed to
20,000 subscribers.
 
Four news-oriented distributions featuring  Cardinal Energy Group,Inc. (CEGX) to
our proprietary database of investors.
 
Email and Fax Campaigns - A weekly update is sent to opt in subscribers.
Recipients will receive information highlighting your company's business
plan,progress and necessary updates.
 
News Tags - News highlights on your company are released worldwide  and attached
to other companies in the same industry  for a comparison. We will also take
input on companies you would want to be attached to as well.
 
Investor  and broker telephone calls.
 
TOTAL
$1,500.00 and 10,000.00 shares of CEGX stock registered under recent S-1filing
Payment is due on receipt.
 
Redacted information follows.
 

 
TOTAL
 
 
Payment is due on receipt.


 
- 6 -

--------------------------------------------------------------------------------

 
